NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                     Fed. R. App. P. 32.1



                   United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted July 9, 2009
                                  Decided July 13, 2009


                                           Before

                              FRANK H. EASTERBROOK , Chief Judge

                              WILLIAM J. BAUER, Circuit Judge

                              RICHARD A. POSNER, Circuit Judge


Nos. 08-3688 & 08-3689                                      Appeals from the United
                                                            States District Court for the
ALLIANCE TO END REPRESSION, et al.,                         Northern District of Illinois,
      Plaintiffs-Appellees,                                 Eastern Division.

              v.                                            Nos. 74-C-3268 & 75-C-3295
                                                            Joan B. Gottschall, Judge.
C ITY OF C HICAGO,
       Defendant-Appellant.


                                            Order

       While this appeal was pending, the district court asked for a remand under
Circuit Rule 57 so that it could vacate the consent decree with all parties’ approval. We
granted the joint motion to remand, adding: “After the district court has vacated the
consent decree, the notices of appeal should be dismissed under Fed. R. App. P. 42(b).”

        The district court vacated the consent decree, but the City of Chicago did not file
a motion to dismiss the appeals under Rule 42(b). Instead it has asked us to dismiss the
appeals as moot, and to vacate the district court’s orders that were the object of the
appeal. Because the district court has itself vacated the consent decree, there is no
justification for this court to vacate any earlier orders in the case. To the extent that the
vacatur reflects the litigants’ mutual agreement, the considerations discussed in U.S.
Nos. 08-3688 & 08-3689                                                     Page 2

Bancorp Mortgage Co. v. Bonner Mall Partnership, 513 U.S. 18 (1994), show that no further
appellate action is warranted. The appeals are dismissed. The parties will bear their own
costs.